Citation Nr: 0204160	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  94-46 806	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an increased rating for relaxed cruciate 
ligament of the left knee with left patellofemoral joint 
injury, currently rated as 10 percent disabling.

3.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active service from February 1977 to March 
1987.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 rating 
decision which denied increased compensable ratings for 
hemorrhoids and for relaxed cruciate ligament of the left 
knee with left patellofemoral joint injury.  In February 
1994, the veteran submitted a notice of disagreement with the 
RO's December 1993 denial for increased ratings for the 
service-connected left knee disorder and for hemorrhoids.

In a July 1994, rating decision, the RO denied a claim of 
service connection for a nervous disorder.  In that same 
decision, the RO granted an increased rating to 10 percent 
for the service-connected left knee disorder.  The veteran 
has not indicated he is satisfied with this rating.  Thus, 
the claim is still before the Board.  AB v. Brown, 6 Vet.App. 
35 (1993).  In August 1994, the veteran submitted a notice of 
disagreement pertaining to the denial of service connection 
for a nervous disorder.  In September 1994, he was issued a 
statement of the case addressing the issues of service 
connection for a nervous disorder and for an increased rating 
for the service-connected left knee disorder.  In November 
1994, the veteran submitted a substantive appeal pertaining 
to the issues listed in the September 1994 statement of the 
case.

It was not until November 1997 that the veteran was issued a 
statement of the case with respect to the RO's December 1993 
denial of an increased rating for hemorrhoids.  The veteran 
submitted a substantive appeal in December 1997. 

Given the procedural history of this case, the appeals 
currently perfected for Board review consist of entitlement 
to service connection for a nervous disorder, entitlement to 
a rating in excess of 10 percent for the service-connected 
left knee disorder, and entitlement to a compensable rating 
for hemorrhoids.


REMAND

The veteran had a hearing in June 1997 before a member of the 
Board who is no longer employed by the Board.  In February 
2002, the veteran was advised that the law required that the 
Board Member who conducted the hearing on appeal must 
participate in any decision made on that appeal.  The veteran 
was informed of his right to have another hearing by a member 
of the Board.  In March 2002, the veteran requested a hearing 
before a Board member sitting at the RO (i.e., a Travel Board 
hearing).  A Travel Board hearing must be scheduled by the 
RO.  38 U.S.C.A. § 7107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2001).  Accordingly, the 
case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




